638 N.W.2d 45 (2002)
2002 ND 8
CITY OF FARGO, Plaintiff and Appellee,
v.
William Eugene TIPLER, Defendant and Appellant.
No. 20010209.
Supreme Court of North Dakota.
January 15, 2002.
Stephen R. Dawson, Assistant City Prosecutor, Fargo, ND, for plaintiff and appellee.
L. Patrick O'Day, Jr., Fargo, ND, for defendant and appellant.
KAPSNER, Justice.
[¶ 1] William Tipler appeals from a judgment based on a jury verdict convicting him of driving under suspension. Tipler argues the trial court erred in not allowing him to read a prepared statement to the jury during closing arguments. We conclude the trial court did not abuse its discretion in preventing Tipler from reading a statement which collaterally attacked the underlying license suspension and urged the jury to ignore the applicable law. See State v. Ebach, 1999 ND 5, ¶ 5, 589 N.W.2d 566 ("The control and scope of closing arguments are left to the discretion of the trial court."); State v. Stuart, 544 N.W.2d 158, 163 (N.D.1996) ("A driver cannot collaterally attack the suspension or revocation of his license when he is later criminally charged with driving under suspension or revocation."); State v. Tolley, 23 N.D. 284, 286, 136 N.W. 784, Syll. 10 (1912) ("The jury must accept the law from the court, and apply such law to the facts."); see also Wisconsin v. Bjerkaas, 163 Wis.2d 949, 472 N.W.2d 615, 619 (Ct. App.1991) (There is no "right to have a jury decide a case contrary to law or fact, much less a right to an instruction telling jurors they may do so or to an argument urging them to nullify applicable laws."). We further conclude substantial evidence supports the jury's verdict of guilty. We affirm.
[¶ 2] GERALD W. VANDE WALLE, C.J., DALE V. SANDSTROM, WILLIAM A. NEUMANN and MARY MUEHLEN MARING, JJ., concur.